Title: From John Quincy Adams to Devisees of John Adams’s Estate, October 1826
From: Adams, John Quincy
To: Devisees of John Adams’s Estate


				
					
					Quincy October 1826
				
				Mrs. Caroline Amelia DeWint—Cedar GroveFish Kill Landing—New-York.The Executors of the last Will and Testament of John Adams, deceased, have proceeded to the Execution of the said Will, by receiving payment from John Quincy Adams of ten thousand dollars, with interest thereon from the time of the Testator’s decease, in fulfilment of the conditional devise to him, of the Homestead Estate here, and by making sale, so far as has been practicable, of all the rest and residue of the Estate, real, personal and mixed of the said John Adams, The neat proceeds of the whole amount to 43341 dollars 65 CentsReserving the sum of  dollars  for the payment of the debts of the deceased, and the funeral and administration charges, the sum of forty two thousand dollars, has been divided into fourteen equal shares according to the provisions of the Will—one of which portions of three thousand Dollars has been assigned to you.(A receipt is herewith enclosed, to be signed by your husband and yourself; attested by one or two witnesses—Upon your transmission of it, signed to Josiah Quincy one of the Executors, or to George W. Adams, their Attorney at Boston, an order of your husband accompanying it, upon the Executors, will immediately be paid, or the sum of 3000 dollars, will be placed to the credit of Mr De Wint, at the United States Branch Bank in Boston, as you may prefer.)There remain yet two or three small Lots of Woodlands, to be sold, the boundaries of which have not been ascertained. Should there be found on the final settlement of the Estate, a fund for further distribution among the devisees, it cannot be expected to exceed 100 dollars to each portion.We are your friends(Receipt enclosed.)A similar Letter, and enclosed receipt to Mrs. Abigail Louisa Smith Johnson at Utica—New-York.A similar Letter to John A. Smith—Madrid.after “assigned to you”—with interest on the same from the first of this Month which the Executory will be That Sum agreed to be paid, to your Order drawn from Quincy of Boston, one of the Executors, or upon Mr. George W Adams also of Boston their Attorney—It has been  for you in six per Cent  of , that it might be bearing interest for you—from the first of this Month, till you shall think proper to draw for it John Quincy Adams on demand at the City of Washington.—there remainsTo W. B. SmithThat sum is deposited in the Branch Bank of the Office of Deposits of the United States, at Boston to the credit of the Executors, to be paid to you, or to lawful claimants of the same, as your Creditors or designees—It is proper to apprize you that it has been attached in the hands of the Executors as Trustees to answer several such demands—Draft of Letter to Devizees.To the Devisees under the Will of John Adams, late of Quincy deceased.Boston Decr. 1830.The Executors of the last Will, of John Adams, late of Quincy, deceased, propose, on the first of January next, to make the second and final distribution of the proceeds of his Estate, conformably to the directions of the Will, to the devisees therein named—The sum of one hundred and thirty dollars will be payable to or in behalf of each of the devisees.A receipt is herewith enclosed, which you are requested to sign and return, on or before the first of January next, addressed to Josiah Quincy, or to the order Forward A John Quincy Adams at the City of Washington or to Josiah Quincy at Boston—With the receipt please to forward an order directing to whom the money shall be paid—Or if you prefer it, the sum of 130 dollars, will be deposited to your credit on the 1st. day of January next at the United States Branch Bank, Boston.We are your friends
				
					
				
				
			